Title: From George Washington to Abraham Yates, Jr., 12 September 1776
From: Washington, George
To: Yates, Abraham Jr.



Sir
Head Qrs New York Septr 12th 1776

I yesterday received the favor of your Letter of the 9th with Its several Inclosures and am extremely happy that your Honbe Body had anticipated my recommendation by resolving on an Augmentation of Six hundred men to the Garrisons in the Highlands—the Importance of those posts demands the utmost attention, and every exertion to maintain them.
The Vessels for the removal of the Sick are not yet arrived. Their Present situation gives me great anxiety. As the wind is now favourable I would fain hope that a sufficient number will come down to day to take in the whole. If they do not my distress will be much Increased.
Genl Clinton in a Letter of the 8th transmitted me a List of

Artillery & Ordnance Stores wanted at Forts Montgomery & Constitution, which Included the Several Articles you have determd to procure, Except those mentioned below. I directed that they should be sent up, but as the situation of our Affairs at this Time may not perhaps admit of It, I think It will be prudent for Mr Schenk whom you have appointed an Agent in this Instance, to get all he can—Should he be able to obtain the supply you have voted necessary—and Genl Clinton’s demand be complied with also, no damage will be done—Our stores will not be too large. I have the Honor to be with great respect Sir Your Most Obedt Sert

Go: Washington


Intrenching Tools[,] Iron Carriages[,] Cannon Harness[,] Armourer with his Tools.

